UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4509


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN EDWARD ROSS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:13-cr-00057-H-1)


Submitted:   January 28, 2015             Decided:   March 12, 2015


Before DUNCAN, WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.    Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Phillip A. Rubin, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Edward Ross pleaded guilty to the use of a firearm

during a drug trafficking offense, a felony in violation of 18

U.S.C.    §    924(c).          With       Ross’s      consent,      a    magistrate       judge

accepted      and     entered       that     plea.       Ross     now      argues    that    the

magistrate judge lacked the statutory authority to accept his

guilty plea.          Because there is binding Fourth Circuit precedent

to the contrary, we affirm.

      The Federal Magistrates Act authorizes magistrate judges to

perform three types of duties: (1) enumerated duties that do not

require the parties’ consent, such as entering a sentence for a

petty offense, 28 U.S.C. § 636(a)(4); (2) enumerated duties that

require       the     parties’       consent,          such     as       presiding    over    a

misdemeanor trial, id. § 636(a)(3); and “such additional duties

as are not inconsistent with the Constitution and laws of the

United States,” id. § 636(b)(3).

      The     Supreme        Court     has    recognized        that      the    keystone     in

construing          this     third     “additional            duties”       clause    is     the

defendant’s consent.            See Peretz v. United States, 501 U.S. 923,

933   (1991).                Such     consent          “significantly           changes      the

constitutional             analysis”       and       eliminates       the       concern     that

authorization of a duty would “be read to deprive a defendant of

any   important            privilege.”           Id.    at     932.         Accordingly,       a

magistrate          judge      may      undertake         actions          “comparable        in

                                                 2
responsibility and importance” to those duties enumerated in the

Act as requiring the defendant’s consent.                   Id. at 933.

      Ross     argues      that,      notwithstanding            his   consent,      the

magistrate      judge     violated      the       Federal    Magistrates       Act   by

accepting his guilty plea.               Ross relies on United States v.

Harden, in which the Seventh Circuit recently held that “[t]he

task of accepting a guilty plea is a task too important to be

considered a mere ‘additional duty’ permitted under [the Federal

Magistrates Act].”             758 F.3d 886, 888 (7th Cir. 2014).                    The

Harden court reasoned that accepting a guilty plea goes beyond

the scope of the Act because such a plea, which is “a waiver of

important constitutional rights designed to protect the fairness

of a trial,” id. (quoting Johnson v. Ohio, 419 U.S. 924, 925

(1974) (quotation mark omitted)), “is dispositive . . . [and]

results in a final and consequential shift in the defendant’s

status,” id. at 889.            The Harden court therefore analogized the

acceptance of a guilty plea to the conducting of a felony trial,

noting   that    “it     is     clear   that       a    magistrate     judge   is    not

permitted to conduct a felony trial, even with the consent of

the parties.”     Id.

      The government responds that our decision in United States

v.   Benton,    523     F.3d    424   (4th       Cir.   2008),    forecloses    Ross’s

argument.      We held in Benton that the Magistrates Act authorizes

magistrate judges to accept a guilty plea and find a defendant

                                             3
guilty    when,     as    here,    “the    parties      have     consented     to   the

procedure”    and    the       district    court      retains    “ultimate     control

. . . over the plea process.”              Id. at      433; cf. Harden, 758 F.3d

at 891 (noting that the Fourth, Tenth, and Eleventh Circuits

“authorize magistrate judges to accept felony guilty pleas with

the parties’ consent”).

     We agree with the government.                 Benton rejected the precise

argument that Ross now makes.              That decision binds us today.             We

may not depart from it “unless it is overruled by a subsequent

en   banc   opinion       of    this   court     or    ‘a   superseding       contrary

decision of the Supreme Court.’”                   Etheridge v. Norfolk & Ry.

Co., 9 F.3d 1087, 1090 (4th Cir. 1993) (quoting Busby v. Crown

Supply,     Inc.,        896    F.2d      833,     840-41       (4th   Cir.     1990) *




     *
      We imply no disapproval of Benton. Indeed, in Peretz, the
Supreme Court held that when enumerated and unenumerated duties
of magistrate judges are similar in level of responsibility and
importance, the defendant’s consent and the district court’s
supervision cure any constitutional concerns about a magistrate
judge’s actions. 501 U.S. at 936-39. Following this reasoning,
we held in Benton that “acceptance of a plea is merely the
natural culmination of a plea colloquy” and that “the district
court’s ultimate control over the magistrate’s plea acceptance
satisfies any [constitutional] concerns.”   523 F.3d at 431-32.
We also noted that the ability of a judge to supervise voir dire
proceedings in a felony trial, which was upheld in Peretz,
“implicates far greater discretion” than the plea colloquy,
which is “largely ministerial” in nature.   Id. at 431 (quoting
United States v. Osborne, 345 F.3d 281, 288, 287 (4th Cir. 2003)
(internal quotation mark omitted)).


                                           4
     Because   no   case   has   overruled   Benton,   we   affirm   the

judgment of the district court.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                   5